Citation Nr: 0936548	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for sarcoidosis, 
including as secondary to the service-connected diabetes 
mellitus, type II (diabetes) and as due to exposure to 
herbicides.  

2.  Entitlement to service connection for sarcoid choroidal 
granuloma of the right eye, including as secondary to the 
service-connected diabetes and as due to exposure to 
herbicides.  




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the RO.  

During the pendency of this appeal, the Veteran's TDIU claim 
was granted.  In correspondence dated in May 2009, the 
Veteran withdrew all of his appeals except for the claims 
relating to his sarcoidosis and sarcoid choroidal granuloma 
of the right eye.  


FINDINGS OF FACT

1.  Sarcoidosis was not diagnosed until many years after the 
Veteran's military service.  There is no competent evidence 
of any relationship between the Veteran's sarcoidosis and any 
event or incident of his military service or any service-
connected disability, including diabetes mellitus.  
Sarcoidosis was diagnosed more than 10 years prior to the 
time that the Veteran was first diagnosed with diabetes 
mellitus.  There is no competent evidence that the Veteran's 
sarcoidosis was caused by exposure to herbicides.  

2.  Sarcoid choroidal granuloma of the right eye was not 
diagnosed until many years after the Veteran's military 
service.  There is no competent evidence of any relationship 
between the Veteran's sarcoid choroidal granuloma of the 
right eye and any event or incident of his military service 
or any service-connected disability, including diabetes 
mellitus.  Sarcoid choroidal granuloma/ sarcoid uveitis was 
diagnosed more than 10 years prior to the time that the 
Veteran was first diagnosed with diabetes. There is no 
evidence that the Veteran's sarcoidosis related 
ophthalmological problems were caused by exposure to 
herbicides.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by sarcoidosis is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may it be presumed to have been incurred 
therein, nor is it proximately due to, the result of the 
service connected diabetes mellitus; nor may it be presumed 
to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

2.  The Veteran's disability manifested by sarcoid choroidal 
granuloma of the right eye is not due to disease or injury 
that was incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein, nor is it proximately 
due to, the result of the  service connected diabetes 
mellitus; nor may it be presumed to be due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307. 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  

Further, a defect on the timing of the notice may be cured by 
sending proper notice prior to a readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 
2006).  

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In this case, the above cited notice requirements were 
satisfied by an October 2004 letter that was sent to the 
Veteran by the RO.  In this letter, issued prior to the 
rating decision, the RO explained the requirements for 
establishing service connection for a claimed disability.  
The letter also informed the Veteran of VA's duty to assist 
him in substantiating his claims under VCAA and the effect of 
this duty upon his claims, including the types of evidence 
that VA was responsible for obtaining and the types of 
evidence that the Veteran needed to ensure that VA received 
in support of his claim.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  

Thus, the Veteran must be notified that a disability rating 
and effective dates for the award of benefits will be 
assigned if service connection is awarded.  Id at 486.  In 
this case, the Veteran was not provided the notice required 
by Dingess in connection with the claims now on appeal, 
although he was provided this information in connection with 
other claims that he filed during the pendency of this 
appeal.  However, any error in providing the notice required 
by Dingess is harmless in this case insofar as service 
connection is denied, hence no rating or effective date will 
be assigned with respect to the disabilities claimed herein.   

In addition to providing various notices to the claimant, VA 
also must make reasonable efforts to assist him or her in 
obtaining evidence necessary to substantiate his or her 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, VA treatment records, private treatment 
records, and correspondence submitted by the Veteran.  

The Veteran was not afforded a VA examination that addressed 
the etiology of either his sarcoidosis or his sarcoid 
choroidal granuloma of the right eye, although he was 
afforded a VA respiratory examination in November 2004.  In 
this regard, the Board notes that VA is required to provide a 
medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5107A(d).  

An examination is considered necessary if the record contains 
competent evidence that (a) the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

In this case VA was not required to provide examinations with 
respect to the issues on appeal herein because the record 
does not contain any competent evidence that either the 
Veteran's sarcoidosis or his sarcoid choroidal granuloma of 
the right eye may be associated with his military service or 
with a service connected disability.  

The Board therefore finds that VA has satisfied its duties 
pursuant to VCAA. 


II.  Service connection

The Veteran claims that his sarcoidosis and resulting sarcoid 
choroidal granuloma of the right eye are due to the service-
connected diabetes mellitus.  The Veteran did not make any 
specific contentions in this regard, other than to allege 
that sarcoidosis is on an "Agent Orange list" and that this 
somehow entitles him to service connection for this 
disability.  
 
Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
sarcoidosis, may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). Service connection may also be granted where a 
disability is proximately due to, or the result of, a service 
connected disability.  38 C.F.R. § 3.310(a).  Additionally, 
any increase in severity of a non-service connected disease 
or injury that is proximately due to, or the result of, a 
service connected disability will be service connected.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Veteran's service treatment records do not show any 
complaints of, or treatment for, sarcoidosis or sarcoid 
choroidal granuloma of the right eye.  His eyes and lungs 
were noted to be normal at his retirement examination in 
August 1973.  There is no evidence indicating that either of 
these disabilities was present within a year after the 
Veteran's retirement from military service in 1974.  

VA and private treatment records indicate that the Veteran 
was first diagnosed with sarcoidosis and related 
ophthalmological complications in or about the late 1980's or 
early 1990's, many years after his retirement.  

A July 1991 VA treatment record notes that that the Veteran 
had a history of sarcoidosis.  An August 1991 VA 
ophthalmological treatment record indicates that the Veteran 
was then diagnosed with sarcoid anterior uveitis.  

A subsequent treatment record in December 1991 noted that 
this condition was resolving.  A May 1992 VA pulmonology 
treatment note shows a diagnosis of pulmonary sarcoidosis.  A 
1993 sleep study indicated that the Veteran was diagnosed 
with sarcotive cysts 5 years previously.  

More recent VA ophthalmological treatment records reference 
an "old" sarcoid choroidal granuloma that was reportedly 
diagnosed in 1988.  A 2005 VA optometry note indicated that 
there was then no sign of active sarcoid in either eye.  

Similarly, a November 2007 optometry note indicated that the 
Veteran had a history of sarcoid and uveitis but that there 
was no current evidence of uveitis.  Private treatment 
records from 2004 indicate that the Veteran had a "remote" 
history of sarcoidosis.  

A VA respiratory examination that was performed in November 
2004 indicated that the Veteran reported that he had chronic 
shortness of breath on exertion since 1988.  The examiner 
diagnosed sarcoidosis and chronic shortness of breath.  
Subsequent private treatment records reference small 
bilateral lung nodules that may represent subclinical 
sarcoid.  

The record shows that none of the Veteran's health care 
providers have attributed his sarcoidosis or sarcoid 
choroidal granuloma or sarcoid uveitis to event or incident 
that occurred during his service or to his diabetes mellitus 
or any of his other service connected disabilities.  

In fact, the evidence shows that the Veteran developed 
sarcoidosis and the associated ophthalmological problems many 
years prior to the time that he was first diagnosed with 
diabetes mellitus in late 2001 or early 2002.  

To the extent that the Veteran relies on his own opinion that 
his sarcoidosis and/or sarcoid choroidal granuloma were 
incurred in, or caused by, his service or by his service-
connected diabetes mellitus, the Board notes that there is no 
evidence that the Veteran has the requisite medical expertise 
to explain the etiology of any medical disorder.  See, e.g. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).  

In correspondence dated in December 2006, the Veteran 
indicated that he believed that sarcoid was on an "Agent 
Orange list."  Although it is unclear, it appears that the 
Veteran was attempting to claim that he is entitled to 
presumptive service connection for his sarcoidosis and its 
related ophthalmological complications.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If so, the Veteran is thereby entitled to 
a presumption of service connection for certain disorders 
listed under 39 C.F.R. § 3.309(e).  These diseases are 
chloracne; type II diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset); porphyria cutanea 
tarda; prostate cancer; respiratory cancers; AL amyloidosis, 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,345-32,407 (June 12, 2007).  

While the Veteran's service records indicate that he has the 
requisite service in the Republic of Vietnam, neither 
sarcoidosis nor sarcoid choroidal granuloma are listed among 
the presumptive diseases for which service connection may be 
granted on the basis of exposure to herbicides pursuant to 38 
C.F.R. § 3.309(e).  

Therefore, service connection may not be granted for either 
disorder on the basis of the presumptive regulatory 
provisions just discussed.  Notwithstanding the foregoing, a 
Veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994).  However, here the Veteran has 
not offered any proof of direct causation.  There is no 
evidence in the claims file that in any way associates either 
the Veteran's sarcoidosis or his sarcoid choroidal granuloma 
to exposure to a herbicide, or to anything else that occurred 
during his service.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.  


ORDER

Service connection for sarcoidosis, including as secondary to 
diabetes mellitus, type II and as due to exposure to 
herbicides, is denied.  

Service connection for sarcoid choroidal granuloma of the 
right eye, including as secondary to diabetes mellitus and as 
due to exposure to herbicides, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


